Title: From George Washington to Officer Commanding the New Jersey Line at Pompton, 28 January 1781
From: Washington, George
To: Officer Commanding the New Jersey Line at Pompton


                        
                            Sir,
                            Ringwood Jany 28th 1781
                        
                        If the Posts at Smiths Clove & Dobbs ferry have been deranged by the late disorders in the Jersey
                            line they are again to be re-established agreeably to former Orders. And as the Pensa Troops have crossed the Delaware,
                            you are, till some other arrangement is made of the Stores at Morris Town to detach about 50 Men properly Officered to be
                            relieved once a fortnight to that place.
                        The Objects of the Officer Commanding there are to cover the public Stores which are at Morris town—to aid
                            the Qr Mr at that Post in forwarding the Provision and other stores to their respective places of destination—And, where
                            necessary to afford escorts.
                        The Letters herewith inclosed you will please to forward immediately—the one for the Commissary of Prisoners
                            requires dispatch. I am Sir Yr Very Hble Servt
                        
                            Go: Washington
                        
                    